DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected a method of selecting a peptide based on cell permeability and lytic ability with traverse in the reply filed on 8 Aug, 2019.  The traversal was found unpersuasive, and the election/restriction requirement made final in the office action posted 7 Oct, 2019.

Claims Status
Claims 43, 82, 84, 90, 93-97, and 99-103 are pending.
Claims 43, 90, and 100 have been amended.

Withdrawn Rejections
The rejection of claims 43, 82, 84, 90, 91, 94-97, and 99-103 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to uncertainty as to how to use Fauchére’s scale to calculate hydrophobicity is hereby withdrawn due to amendment.

The rejection of claims 90, 91, 94-97, and 99-103 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to uncertainty as to the metes and bounds of the term “about” is hereby withdrawn due to amendment.



The rejection of claims 43, 82, 84, 90, 91, 94-97, and 99-104 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to the addition of new matter is hereby withdrawn due to amendment.

The rejection of claim 104 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to uncertainty as to which sequences will have increased permeability compared to SEQ ID 1 is hereby withdrawn due to amendment.

The rejection of claim 104 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to uncertainty as to helicity of SEQ ID 1 and cell permeability conditions is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 90 and 99-103 are rejected under 35 U.S.C. 103 as being unpatentable over Walensky et al (US 20140296160, previously cited) with evidentiary support from Chipuk et al (Mol. Cell. (2010) 37(3) p299-310, previously cited).
Walensky et al discuss stabilized helical peptides (title).  Among the peptides discussed are SAHBA (sequence EDIIRNIARHLA*VGD*NDRSIW) and SAHBB (sequence EDIIRNI*RHL*QVGDSNDRSIW), where the * is the position of the linker (fig 5b).  A helical wheel diagram of these peptides 
    PNG
    media_image1.png
    293
    195
    media_image1.png
    Greyscale
, shows that the constraints are between the link for both of these peptides is between the hydrophobic face (positions b, e, and a) and the hydrophilic face (positions c, g, and d).  FITC labeled peptides internalized into Jurkat T leukemia cells (paragraphs 208-210).  SAHBA had a helicity of 87.5%, and SAHBB had a helicity of 85.5% (fig 7B).  These peptides are fragments of BID, a pro-apoptotic member of the BCL-2 family protein (fig 1).  The links are at I and i+4.  A web based calculator (http://isoelectric.org/calculate.php) calculates the pI for this peptide to be between 4.6 and 5.7, depending on the calculation method used.  Increasing the pI to facilitate cell penetration is 
The difference between this reference and the instant claims is that the peptides do not have a pI of between 8.8 and 9.34.
However, Walensky et al teaches increasing the pI to increase the cell penetrating ability of the peptides.  The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II).  
Walensky et al discuss two peptides with a hydrocarbon staple positioned at the amphipathic boundary of the helix, with an α-helicity of between 40 and 90%.  While the peptides have a lower isoelectric point than the claims, the reference explicitly discusses increasing this parameter to increase cell permeability, rendering obvious claim 90.
The peptides are 23 amino acids in length.  Even with the increase of a few amino acids to adjust the isoelectric point, they will remain between 6 and 40 amino acids in length, rendering obvious claim 99.
As evidenced by Chipuk et al (fig 5a), the binding site is at the position of the crosslink, rendering obvious claim 100.
The two peptides have a net charge of 0 at physiological conditions.  Even if they are modified to increase the isoelectric point, they will still have a small net charge, rendering obvious claim 101.
These peptides are fragments of BID, a member of the BCL-2 apoptotic pathway, rendering obvious claim 102.
The peptides have a staple at position i+4, rendering obvious claim 103.
response to applicant’s arguments
	Applicants have canceled the claim that this rejection read upon, and stated that this overcame the rejection.
Applicant's arguments filed 25 March, 2021 have been fully considered but they are not persuasive.

Applicants have also amended other claims so the rejection now reads on them.

New Rejections
Claim Rejections - 35 USC § 103
	The legal basis for rejections under this statute was given above, and will not be repeated here.

Claims 43, 82, 84, 90, 93-97, and 99-103 are rejected under 35 U.S.C. 103 as being unpatentable over Walensky et al (US 20140296160, previously cited) in view of Cleaves, H. J.  (Encyclopedia of Astrobiology (2011), Gargaud, M. ed., Springer), with evidentiary support from Chipuk et al (Mol. Cell. (2010) 37(3) p299-310, previously cited).  Please note that this rejection is necessitated by amendment.

	The teachings of Walensky et al were given above, and will not be repeated here.  Please note that this reference renders obvious claims 90 and 99-103.
	The difference between this reference and the remaining claims is that this reference does not measure the isoelectric point.
	Cleaves describes the isoelectric point as the pH at which a molecule carries no net electric charge, although the molecule can have both positive and negative charges if they cancel each other out (p858, 1st column, 2nd paragraph).  At a pH below the isoelectric point, the molecule is positively charged, but above the isoelectric point, it is negatively charged (p858, 1st column, 4th paragraph).  This reference teaches the relationship between charge, pH, and isoelectric point.
	Therefore, it would be obvious to measure the isoelectric point to determine the charge on the polypeptide at physiological conditions, as Walensky et al teach that this parameter is important for internalization and Cleaves teaches that this can be determined from the isoelectric point.  As Walensky et al explicitly discuss modulating the isoelectric point for this purpose, an artisan in this field would make this measurement with a reasonable expectation of success.

	One of the two peptides has a helicity of 85.5%, while the other is slightly higher.  The 85.5% helicity renders obvious claims 82 and 84, and adding an additional amino acid to modify the isoelectric point to the other polypeptide (which, as foreign to the native sequence would not necessarily form part of the helix), may well drop the helicity to enough to render these claims obvious.
 The peptides are 23 amino acids in length.  Even with the increase of a few amino acids to adjust the isoelectric point, they will remain between 6 and 40 amino acids in length, rendering obvious claim 93.
As evidenced by Chipuk et al (fig 5a), the binding site is at the position of the crosslink, rendering obvious claim 94.
The two peptides have a net charge of 0 at physiological conditions.  Even if they are modified to increase the isoelectric point, they will still have a small net charge, rendering obvious claim 95.
These peptides are fragments of BID, a member of the BCL-2 apoptotic pathway, rendering obvious claim 96.
The peptides have a staple at position i+4, rendering obvious claim 97.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658